NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 24 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

TREVOR WEEKS,                                    No. 18-15872

                Plaintiff,                       D.C. No. 1:13-cv-01641-AWI-JLT

 v.
                                                 MEMORANDUM*
UNION PACIFIC RAILROAD
COMPANY, a Delaware corporation,

                Defendant-Appellee,

 v.

KAY McKENZIE PARKER, Proposed
Intervenor,

                Movant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                             Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Plaintiff Trevor Weeks’s former counsel Kay McKenzie Parker appeals pro

se from the district court’s order denying her motion to intervene in her former

client’s employment discrimination action for the purpose of moving for attorney’s

fees. We have an independent obligation to consider whether an appeal is moot.

In re Burrell, 415 F.3d 994, 997 (9th Cir. 2005).

      The record on appeal reflects that Parker was party to an agreement waiving

any further entitlement to fees in this action. Therefore, the appeal is moot.1

      Union Pacific Railroad Company’s motion to supplement the record on

appeal (Docket Entry No. 19) is granted.

      Parker’s request for sanctions, set forth in her reply brief, is denied.

      DISMISSED.




      1
           We note that appellant failed to include a copy of the settlement
agreement on appeal.

                                           2                                      18-15872